NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DEL ROSA RUIZ-CASTANEDA,                  No.    15-71065

                Petitioner,                     Agency No. A200-877-792

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Maria Del Rosa Ruiz-Castaneda, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her applications for asylum, withholding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, protection under the Convention Against Torture (“CAT”), and

cancellation of removal.1

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Ruiz-Castaneda

failed to establish she would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Ruiz-Castaneda’s claim

for withholding of removal fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Ruiz-Castaneda failed to show it is more likely than not she will be

tortured by or with the consent or acquiescence of the government if returned to




1
      Ruiz-Castaneda does not challenge the agency’s denial of her asylum
application as time-barred or the denial of her application for cancellation of
removal for failure to establish the requisite hardship.

                                          2                                       15-71065
Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (stating

standard for CAT protection).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    15-71065